Plaintiffs have appealed from an order of the Special Term of Supreme Court (Alexander, J.), setting aside a default judgment entered at a Trial Term in Rensselaer County on September 16,1943. The action was commenced in April, 1941, to recover the sum of $285, the balance alleged to be due on a contract. The answer alleges payment. Except that this action was brought to obtain different relief than that in Gollins v. lazo {ante, p. 1023, decided herewith) the facts in connection with the default are identical and on the authority of that ease the order is modified to provide that the default be opened on payment of ten dollars costs by defendant to plaintiffs, and on the payment of the printing disbursements on this appeal. Order modified accordingly, and as so modified affirmed, without costs. All concur.